Citation Nr: 1604502	
Decision Date: 02/08/16    Archive Date: 02/18/16	

DOCKET NO.  12-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

For reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed hearing loss and tinnitus.  In pertinent part, it is argued that the Veteran's current hearing loss and tinnitus are the result of acoustic trauma sustained in his capacity as an armor crewman during active service.

In that regard, service treatment records disclose that, while at the time of a service separation examination in October 1975, the Veteran completed a Report of Medical History, no actual Report of Medical Examination corresponding to that history is at this time a part of the Veteran's file.  Significantly, in December 1975, the Veteran completed a Statement of Medical Condition indicating that he had undergone a separation medical examination more than three working days prior to his departure from service, and that there had been no change in his medical condition.  Under the circumstances, it is unclear whether the Veteran did, in fact, undergo a physical examination at the time of his separation from service.  Also unclear is whether sufficient attempts were made to determine if the Veteran did undergo such an examination prior to his separation from service.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claims.

The Board further notes that, based on a review of the file, the Veteran last underwent a VA audiometric examination for the purpose of determining the nature and etiology of his claimed hearing loss and tinnitus in June 2011, almost four years ago.  Significantly, following that examination, it was the opinion of the examining audiologist that the Veteran did not, in fact, exhibit "hearing loss disability" for VA purposes as defined by 38 C.F.R. § 3.385 (2015).  However, during the course of a videoconference hearing before the undersigned Veterans Law Judge in November 2015, the Veteran's accredited representative indicated that, since the time of the Veteran's June 2011 audiometric examination, his hearing had become progressively worse.  Under the circumstances, an additional, more contemporaneous examination will be undertaken prior to a final adjudication of the Veteran's claims for service connection.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Finally, the Board notes that, during the course of the aforementioned videoconference hearing in November 2015, the Veteran indicated that a "private" ear, nose, and throat physician had informed him that his hearing loss might very well be the result of his military service.  However, the Veteran further indicated that that physician's opinion had not yet been submitted to the VA.  Under the circumstances, an attempt will be made to obtain a report of that statement prior to a final adjudication of the Veteran's claims.

In light of the aforementioned, and in deference to the request of the Veteran's accredited representative, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the appropriate service department and/or record storage facility, with a request that they provide a copy of any Report of Medical Examination conducted as part of the Veteran's service separation examination in October 1975.  Once obtained, that report should be made a part of the  Veterans Benefits Management System (VBMS) electronic file.  Significantly, should that report prove unavailable, the AOJ should specifically so state.  All attempts to obtain the records should be documented in the electronic files.

2.  The AOJ should then contact the Veteran, with a request that he provide the full name and address of the private physician, a Dr. Edwards, who reportedly informed him that his hearing loss might, in fact, be due to his military service.  Following receipt of that information, the AOJ should contact that physician, with a request that he provide copies of any and all records of his treatment of the Veteran, to include any statement regarding the etiology of the Veteran's hearing loss and/or tinnitus.  All such information, once obtained, should be made a part of the Veteran's VBMS electronic file.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.  Moreover, all attempts to procure those records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2011, the date of the most recent VA audiometric examination of record, should then be obtained and incorporated in the VBMS electronic file.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and his representative should be informed of any such problem.

4.  The Veteran should then be afforded an additional VA audiometric examination in order to more accurately determine the exact nature and etiology of his claimed hearing loss and tinnitus.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the aforementioned audiometric examination, the examining audiologist should offer an opinion as to whether the Veteran currently suffers hearing loss disability as defined by 38 C.F.R. § 3.385 (2015), and, if so, whether that hearing loss, as well as the Veteran's tinnitus, at least as likely as not had their origin during, or are in some way the result of, the Veteran's period of active military service, including inservice acoustic trauma.

A complete rationale must be provided any opinion, offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the examining audiologist must specify in his report that the VBMS electronic file, as well as the Veteran's Virtual VA file, have been reviewed.  

5.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examining audiologist has documented his consideration of all records contained in Virtual VA and the VBMS electronic file, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

6.  The AOJ should then readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in August 2012.  An appropriate period of time should be allowed for response.   

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




